Citation Nr: 9918897	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  94-42 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for heart disease, 
including a functional heart murmur and coronary artery 
disease.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for diabetes mellitus.

3.  Entitlement to service connection for disability as the 
result of elevated cholesterol.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and V.J.


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to 
February 1970.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah, dated in October 1993.  The veteran's appeal of 
that decision was considered by the Board of Veterans' 
Appeals (Board) in November 1996.  Several issues were 
disposed of in that decision, the three issues evinced on the 
first page of this decision were remanded for further 
development.  Those issues have been returned to the Board 
for further appellate review. 

Review of the actions performed by the RO reveal that the 
mandate of that remand has been fulfilled.  Stegall v. West, 
11 Vet. App. 268 (1998). 

Although upon Remand the RO found the evidence sufficient to 
reopen the veteran's claim of service connection but 
insufficient for a grant of benefits, the Board must first 
address the question of whether new and material evidence has 
been submitted.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that the Board is under a legal duty in such a case 
to determine if there was new and material evidence to reopen 
the claim, regardless of the RO's action.  Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996).  
The issue under current de novo appellate consideration 
before the Board is whether new and material evidence 
sufficient to reopen the veteran's claims of entitlement to 
service connection for a heart disease, including a 
functional heart murmur and coronary artery disease, and 
diabetes mellitus has been submitted.  Only if the Board 
finds new and material evidence may it properly address the 
merits of the decision.


FINDINGS OF FACT

1.  In a rating decision of May 1970, the RO denied the claim 
for service connection for a heart condition and diabetes 
mellitus.

2.  The evidence submitted since the RO's May 1970 denial, 
must be considered to fairly address the merits of the 
veteran's claims.

3.  The veteran's preexistent heart murmur did not undergo a 
permanent increase in disability during service.

4.  Elevated cholesterol clearly and unmistakably pre-existed 
service and did not undergo a permanent increase in 
disability during service.

5.  There is no competent evidence of a nexus between current 
findings of diabetes mellitus and service.


CONCLUSIONS OF LAW

1.  Evidence submitted in support of the veteran's claims of 
entitlement to service connection for a heart condition and 
diabetes mellitus is new and material.  38 U.S.C.A. §§ 5107, 
5108, 7104, 7105(c) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104, 3.156(a) (1998).

2.  The claims of entitlement to service connection for heart 
disease, including a functional heart murmur and coronary 
artery disease, diabetes mellitus, and elevated cholesterol 
are not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed service connection for heart disease, 
including a functional heart murmur and coronary artery 
disease, diabetes mellitus, and hypercholesterolemia.  
Because the evidence and procedural development relating to 
these claims is intertwined, for the sake of clarity, it will 
be outlined first and then each issue will be considered. 

Evidence

Review of the veteran's service medical records reveals that 
on the veteran's entrance examination in October 1958 a 
cardiac abnormality was reported.  A "blowing systolic 
murmur over 3ICS left-increases in intensity after exercise" 
was noted to be of a functional nature.  Urinalysis was 
negative for sugar.

A November 1961 periodic examination noted no pertinent 
abnormalities and a negative urinalysis.  

A November 1964 treatment record reported the veteran had 
pain in her left chest.  She though it was cardiac.  A 
clinical cover sheet dated in November 1964 notes diagnoses 
of heart disease, n.o.s., (not otherwise specified), etiology 
undetermined; manifested by heart murmur and abnormal 
electrocardiograms, and diabetes mellitus, latent.  This 
continued into December 1964.  She was to be transferred to 
Lackland A.F.B. in January 1965.  

A January 1965 narrative summary of the veteran's 
hospitalization notes the veteran had recently been diagnosed 
with heart disease of undiagnosed etiology and diabetes 
mellitus, latent.  Further investigation was felt necessary 
to delineate the nature of her problem.  Follow-up since her 
hospitalization had shown occasional reoccurrence of her 
chest pain, none severe.  There had been no symptoms of 
dyspnea, ankle edema, or syncopal episodes.  Fasting blood 
sugar had been normal in December 1964.  Her cholesterol was 
277 mgm%.

Physical examination showed a mild change in cardiac 
findings.  There were no venous distensions in the neck.  The 
cardiac PMI was again in the 5th intercostal space in the 
midclavicular line.  Sinus arrhythmia was much less prominent 
than previously.  The murmur previously heard in the upright 
position was then grade 2, again audible at the apex and 
along the left sternal border.  Again more prominent in the 
supine position, it had an ejection type quality early in 
systole.  At that time, there was quite prominent radiation 
of the murmur up into the subclavian vessels and into the 
carotid system.  Again diastolic murmur could not be heard, 
nor was an opening snap audible.  P2 was split and 
physiologic.  The remainder of the physical examination was 
essentially unchanged.  An admission CBC, urinalysis, 
serology, fasting blood sugar, and two-hour post-prandial 
blood sugar were all within normal limits.  The 
electrocardiogram taken at that time was also within normal 
limits.  However, there was a tendency to low voltage of the 
T-waves in leads II and AVF.  There was good T wave voltage 
across the precordial leads.

The records of the veteran's evaluation at Lackland A.F.B. do 
not appear to be of record.  A November 1965 reenlistment 
examination noted the veteran was hospitalized at Lackland 
until March 1965 for a possible heart murmur.  She reported 
being released without ever being told the diagnosis.  She 
denied all other medical or surgical history since her 
previous physical.  EKG was normal.  Urinalysis was negative.  

An electrocardiographic record dated in November 1965 notes a 
history of "? murmur and ? valvular disease."  She was on 
no medication.  The electrocardiographic examination was 
interpreted as being within normal limits. 

A November 1966 treatment record noted the veteran needed 
special permission for a low cholesterol diet.

A routine physical dated in August 1969, while largely 
illegible, appears to note the veteran's heart murmur and 
noted it was functional.  An August 1969 electrocardiograph 
record noted low voltage T-waves.  It was interpreted as 
within normal limits.  

The veteran's separation examination in December 1969 noted 
no abnormalities of the heart.  The urinalysis was negative.  
The veteran was noted to have had shortness of breath and 
pain or pressure in her chest, was hospitalized in England, 
but was returned to duty without diagnosis.  No abnormality 
of the eyelids was reported.

The veteran was examined by VA in March 1970.  The examiner 
noted that the veteran had been hospitalized at Lackland 
A.F.B. in November 1964 and had been diagnosed with a 
systolic murmur.  The veteran reported that her first 
knowledge of the murmur had been at her enlistment 
examination.  She had been told that it was a non-significant 
functional heart murmur.

The veteran was also noted to have been hospitalized with the 
onset of chest pains in "1954."  At that time, the systolic 
heart murmur again was found with "abnormal 
electrocardiogram," apparently a low voltage 
electrocardiogram, although the tracing could not be located 
by the examiner in the veteran's records.  She was discharge 
with a diagnosis of heart disease of unknown etiology 
manifested by heart murmur and abnormal electrocardiogram.  
She apparently also had an abnormal glucose tolerance test 
with a diagnosis of latent diabetes mellitus.  The examiner 
commented that, apparently the heart murmur had been present 
since, and had been unchanged.  She had repeated 
electrocardiograms in November 1965 and August 1969, that 
were within normal limits.  Repeated chest X-ray examinations 
had been normal.  At that time the veteran denied any 
cardiovascular symptoms, denied any history of cardiac 
arrhythmia, and reported no chest pain, dyspnea on exertion, 
paroxysmal nocturnal dyspnea, orthopnea, or pedal edema.  She 
also had no history of rheumatic fever or any compatible 
illness.  The examiner noted that although the veteran 
apparently did have an abnormal glucose tolerance test in 
late "1954" or early "1955."  She had no symptoms of 
diabetes mellitus and no family history of diabetes mellitus.

Physical examination of the veteran revealed that the 
precordium was quiet.  The PMI was not visible or palpable.  
The left border of cardiac dullness was percussed in the 
fifth intercostal space in the left midclavicular line.  On 
auscultation, there was normal sinus rhythm.  The heart 
sounds were normal.  There was a grade II over VI ejection 
systolic murmur that could be heard over the entire 
precordium, but it was loudest at the base and down the left 
sternal border with radiation into both carotids.  There was 
no change of the heart murmur listening in the supine or 
sitting positions.  Also, there was no change following 
exercise.  There were no diastolic murmurs present.  The 
peripheral pulses were equal and strong throughout.  
Laboratory findings were normal urinalysis, CBC, chest X-ray 
examination, and EKG.  The glucose tolerance test was FBG 93 
mgm% - negative urine.  Two hour 
blood glucose was 102 mgm%, urine 3+.

The examiner's impressions were, in pertinent part, systolic 
heart murmur of unknown etiology, probable functional heart 
murmur, and rule out latent diabetes mellitus, blood sugars 
normal; low glucose renal threshold.

On examination of the eyes, the lids, conjunctiva, cornea and 
tear sacs were normal.  The diagnosis was normal examination.

Based on that evidence, in May 1970 the RO denied entitlement 
to service connection for a functional heart murmur because 
it was a constitutional or developmental abnormality.  The RO 
denied the veteran's claim of entitlement to diabetes 
mellitus because it was not shown by the evidence of record.

The veteran's service medical records were apparently 
returned to the service department.  They have since been 
retrieved from the service department in accordance with the 
Board's 1996 remand.  

The veteran entered the Air Force Reserve after her period of 
active service.  Review of service records from that time 
period reveals no report of complaint, treatment, or findings 
of the presence of any cardiac abnormality or diabetes 
mellitus.  Periodic examinations in January 1971, February 
1972, January 1977, and July 1979 all showed no pertinent 
abnormality, urinalysis negative for sugar, and EKG 
reportedly within normal limits.  The veteran reported on her 
medical history in January 1971 that she was admitted to a 
hospital in England for chest pains; was sent to the U.S. 
because a valve to the heart was not functioning properly.  
She reported being given a clean bill of health with no 
findings.  This history was essentially identically reported 
on history provided with subsequent periodic physical 
examinations.

In October 1973 the veteran reported that she was taking 
medication for cholesterol.  This was not reported on 
subsequent histories or examinations.  The veteran was seen 
repeatedly for diet and weight counseling.  Her cholesterol 
was consistently noted to be high.

The veteran submitted the statement of V.J., who served for a 
period of time on active duty with the veteran.  She stated 
that the veteran had developed severe chest pains in 1964.  
She was eventually sent to Lackland A.F.B. where she had a 
physical evaluation board.  The process took four months, at 
which time her condition had improved.  She was returned to 
active duty because she was basically a "desk person."  
V.J. was stationed with the veteran from 1968 to 1969 in 
Germany where she stated the veteran suffered from chest 
pains and shortness of breath. 

The veteran has submitted several written statements.  She 
asserted that during the physical evaluation board she was 
questioned about the cholesterol pockets around her eyes.  
She recalled that she was required to eat in the military 
dining hall because she was single.  Since that time, she had 
experienced problems with chest pains and cholesterol.  She 
reported that she had been admitted to the VA hospital where 
a stress test and heart catheterization were performed.  The 
cholesterol pockets were removed from around her eyes.

VA records show treatment for hypercholesterolemia and 
removal of xanthelasma from the veteran's left upper and 
lower eyelids in June 1990.

The veteran testified at a hearing at the RO in May 1994.  
She submitted several items at that time, most already 
included in the record.  She submitted a handwritten note 
that appears to be a page from a diary.  Listed at the bottom 
of the page detailing her trip from England to Lackland 
A.F.B. in January 1965 are written "cholesterol, hiatal 
hernia, lipids-phosphototal, esters, gall bladder, 
tolbutamide tol test." 

The veteran testified that she first became aware of her 
heart condition while stationed in England in November 1964.  
She reported that her diabetes was also detected during that 
period.  She reported going before a physical evaluation 
board at Wilford Hall.  She did not remember the findings of 
the board.  She did recall that they had asked her whether 
the cholesterol pockets bothered her eyesight.

In May 1994 the veteran underwent cardiac catheterization and 
coronary cineangiography, a triple coronary artery bypass 
grafting, aortic valve replacement, and transesophageal 
echocardiography.  Records indicate the surgery was 
successful and she was released to full-unrestricted activity 
in June 1994.

An August 1997 letter from Dr. R.T. noted that the veteran 
had multiple medical problems including an aortic valve 
replacement and triple bypass surgery.  She also had 
hypertension and hypercholesterolemia.  She was on 
medications to improve those situations.  

In September 1997 the veteran's claims folder was reviewed by 
a VA endocrinologist.  The doctor noted the November 1964 
diagnosis of "latent diabetes."  However, the doctor noted 
that the report of both a two-hour post-prandial blood sugar 
dated in November 1964 and a fasting blood sugar dated in 
December 1964 were normal.  A urinalysis in 1969 in Germany 
was reported as negative for glycosuria, and the veteran was 
discharged in February 1970 with no supporting laboratory 
evidence of any diagnosis of diabetes mellitus in the 
military.  In 1990, the veteran was diagnosed by VA with 
diabetes mellitus.  

The doctor noted that the diagnosis of latent diabetes was a 
"very unsatisfactory and inconclusive" diagnosis and the 
laboratory findings during the veteran's military career were 
not indicative of any such diagnosis.  The endocrinologist 
noted that according to information in the file, the veteran 
had developed adult onset diabetes in or around 1990.  There 
was no relationship between the adult onset diabetes in 1990 
and the diagnosis of latent diabetes while in the military 
without any evidence supporting such a diagnosis.

The veteran's claims folder was reviewed by a cardiovascular 
specialist.  He noted that it is well known that 
hyperlipidemia is a significant risk factor for the 
subsequent development of coronary artery disease.  It was 
also well known that coronary artery disease was the number 
one cause of death in western societies.  It was noted that 
the veteran did, in fact, have hyperlipidemia during her time 
in service and that she went on to develop severe coronary 
artery disease and severe calcific stenosis requiring 
coronary artery bypass grafting and replacement of her aortic 
valve.  It was also known that severe forms of 
hyperlipidemia, including familial hypercholesterolemia, are 
known risk factors for accelerated early forms of coronary 
artery disease.  This might be in fact what the veteran had, 
as she was diagnosed with coronary artery disease as early as 
1990, when she was in her early fifties.

The examiner noted that coronary artery disease in a female 
of that fairly young age was not common.  Female patients who 
develop coronary artery disease at a young age invariably 
have significant risk factors for its development, including 
a strong family history, diabetes, smoking, and 
hypercholesterolemia.

With regard to the xanthelasma lipid deposits that were 
removed in 1990, it was quite possible, if not probable, that 
they were related to her hypercholesterolemia.  It was stated 
that the least specific sign of hypercholesterolemia is 
xanthelasma, because at least 50 percent of patients with 
xanthelasma had normal lipid profiles.  However, the 
xanthelasma [biopsy] specimens of patients with 
hyperlipidemia are usually filled with lipid containing 
macrophages, also known as foam cells.  The surgical 
pathology report of the xanthelasma of the veteran's left 
eye, demonstrated that the dermis of the specimen was filled 
with pale foamy macrophages.  This lent evidence to support 
the proposition that the veteran's xanthelasma was likely due 
to hyperlipidemia.

In October 1997 the veteran's claims folder was also reviewed 
by a VA cardiologist.  He noted that the veteran underwent 
coronary artery bypass surgery and aortic valve replacement 
in May 1994 because of severe coronary artery disease and 
moderate to severe calcific aortic stenosis.  Review of the 
veteran's medical record revealed that she was demonstrated 
to have hyperlipidemia while in active service.  She 
underwent a cardiac catheterization, which demonstrated mild 
coronary artery disease as early as 1990 when she was 53 
years of age.  The development of coronary artery disease in 
a female at that young age was quite unusual and was almost 
always seen in patients with significant risk factors for 
coronary disease.  Hyperlipidemia was a known and well-
demonstrated risk factor for coronary disease.  Severe 
hyperlipidemia is a known risk factor for accelerated (early) 
coronary artery disease.  It was the opinion of the 
cardiologist that the veteran's chronic hyperlipidemia was in 
fact a significant and contributing risk factor to her 
coronary artery disease development.

The veteran was noted to have had a systolic murmur on 
multiple examinations while in service and apparently on a 
pre-service examination.  She was evaluated in 1964 for the 
murmur as well as atypical chest pain.  The cardiologist was 
unable to locate the actual results of the evaluation, but 
the chart suggested that no severe valve abnormalities were 
identified.  During a March 1970 examination the doctor 
described a systolic ejection murmur throughout her 
precordium, radiating into her carotids.  This was noted to 
be of unknown etiology and was probably a functional murmur.

The cardiologist opined that a murmur of that intensity with 
that degree of radiation, heard on multiple examinations over 
a period of 10 years, and associated with no obvious causes 
for functional flow murmur suggest that the murmur was in 
fact due to an abnormal aortic valve.  The current knowledge 
that the veteran did in fact have calcific aortic stenosis 
and underwent an aortic valve replacement at the age of 59 
suggested that the aortic valve was in fact abnormal and was 
either a rheumatic aortic valve or possibly a congenitally 
defective aortic valve either of which slowly progressed to 
calcific aortic stenosis requiring aortic valve replacement.  
Senile aortic stenosis would be extremely unusual in women of 
her young age.  Thus it was the cardiologist's opinion that 
the murmurs heard during her service time were in fact 
indicative of mild aortic valve disease possibly mild aortic 
valve stenosis that then progressed over a number of years to 
moderate to severe calcific aortic stenosis requiring aortic 
valve replacement.  It was the reviewer's opinion that the 
aortic valve disease likely did not contribute directly to 
the coronary artery disease.  It was also the cardiologist's 
opinion that the development of her coronary artery disease 
or her aortic valve disease was not accelerated by her the 
veteran's active service time.

The veteran's file was reviewed by a VA cardiologist in July 
1998.  The cardiologist concluded that the xanthelasmas were 
related to the veteran's hyperlipidemia.  They were commonly 
found in patients with severely elevated cholesterol.  The 
veteran was noted to have shown markedly elevated cholesterol 
readings as early as 1964.  These readings were said to have 
begun at quite a young age without significant diabetes or 
obesity.  This indicated that the cause was an underlying 
genetic abnormality, the most common being familial 
hyperlipidemia of the heterozygote variety, affecting 
approximately 1 in 500 people.

The cardiologist noted that cholesterol levels of the 
veteran's magnitude at such a young age were rarely 
associated with dietary practices alone and most likely 
represented genetic abnormality.  Thus it was unlikely that 
the veteran's hyperlipidemia was in any way connected to her 
active duty service, but was simply diagnosed during that 
time because of other medical work-up.  There was no doubt 
whatsoever that hyperlipidemia was a risk factor for coronary 
artery disease and the veteran's development of early 
coronary artery disease was classic for patients with 
familial hyperlipidemia.  The xanthelasma was most certainly 
associated with the hyperlipidemia.  The hyperlipidemia was 
also manifested by her development of early coronary artery 
disease.  It was the cardiologist's opinion that the natural 
progression of the disease was not accelerated or altered 
during her active duty.


New and Material Evidence

Law and Regulation

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).

The veteran has petitioned to reopen a previously denied 
claim of service connection for a disorder of the left leg 
resulting from injury during service.  If new and material 
evidence is presented or secured with respect to a claim that 
has been denied, the claim will be reopened, and the claim 
decided upon the merits.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that, when "new and material evidence" is presented or 
secured with respect to a previously and finally denied 
claim, the VA must reopen the claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).

A three-step analysis is conducted under 38 U.S.C. § 5108.  
Elkins v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  For purposes of determining whether new and 
material evidence has been submitted, "the credibility of 
the [new] evidence" is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" 
of the issues at hand?  Evans v. Brown, 9 Vet. App. 273 
(1996).  A third requirement for reopening imposed by the 
Court, that the evidence create a reasonable possibility of 
changing the outcome, has been invalidated by the United 
States Court of Appeals for the Federal Circuit.  Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand. 

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality.  These 
guidelines require that in determining the issue of whether 
the additional evidence submitted is new and material, a 
question of law, the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  The Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet. App. 216 
(1994).  

Second, if the claim is reopened, the VA must immediately 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).

Third, if the claim is well grounded, the claim may be 
evaluated upon its merits provided the duty to assist 
contained in 38 U.S.C.A. § 5107(b) has been met.  Winters v. 
West, 12 Vet. App. 203 (1999).

Analysis

Based upon a review of the evidence since the May 1970 rating 
decision denying entitlement to service connection, the Board 
finds that new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for 
heart disease, including a functional heart murmur and 
coronary artery disease, diabetes mellitus.

The veteran has submitted competent medical evidence that she 
currently has a heart disease that is the result of high 
cholesterol and the heart murmur detected during service.  
Also new to the record are the VA opinions that specifically 
address the etiology of the veteran's current heart disease.  
Although not favorable, they are not cumulative and 
specifically address the issue of a nexus between the 
veteran's current heart disorder and service.  As such, the 
new evidence by itself is so significant that it must be 
considered in order to fairly decide the merits of the claim.

In addition, since the time of the last decision, there is 
evidence that the veteran has been diagnosed with diabetes 
mellitus.  Such evidence was not of record in May 1970 and 
the lack evidence of the diabetes mellitus shown of the VA 
examination at that time formed the basis for the denial.  

Such evidence is not cumulative of evidence already of record 
and is probative of the issue of service connection for a 
heart disorder and diabetes mellitus.  If new and material 
evidence is presented or secured with respect to a claim that 
has been denied, the claim will be reopened, and the claim 
decided upon the merits.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

The benefit sought on appeal, reopening of the claim of 
service connection is granted.  Because the new and material 
evidence has been submitted sufficient to reopen the 
veteran's claims, the Board must consider the merits of her 
claims.

Service Connection

Under 38 U.S.C. § 5107(a) (West 1991), the veteran has the 
burden of submitting evidence sufficient to justify a belief 
that her claim of entitlement to service connection is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
A well-grounded claim is a plausible claim, meaning it 
appears to be meritorious.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1991).  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993). 
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998).  
Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998);

Analysis - Heart Disease, including a functional heart murmur 
and coronary artery disease, and Elevated Cholesterol

Review of the evidence reveals that there are, in fact, two 
separate and etiologically unrelated diseases or disorders of 
the veteran's heart.  It was the opinion of the VA examiner 
that the abnormal aortic valve, surgically replaced in June 
1994, was related to the systolic murmur that was first 
diagnosed on the veteran's entrance examination.  The second 
heart disease - coronary artery disease - is one of the 
manifestations of the veteran's hypercholesterolemia, the 
other manifestation was the veteran's xanthelasmas - removed 
in 1990.

The threshold question in the veteran's claim for 
compensation for heart disease is whether or not her heart 
murmur and hypercholesterolemia preexisted and whether or not 
they were aggravated by her military service.  In order to 
find that a condition, which was not noted on the veteran's 
entrance examination, preexisted service, the evidence of 
record must be sufficient to overcome the presumption of 
sound condition.  38 U.S.C. § 1111 (West 1991).  Section 1111 
provides: 

Every veteran shall be taken to have been 
in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of the 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.


Id.; accord 38 C.F.R. § 3.304(b) (1998).  VA is required to 
demonstrate by "clear and unmistakable evidence" that the 
injury existed before acceptance.  The burden of proof to 
rebut this presumption rests with the Secretary.  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93. 

Preexisted Service

In the present case, the veteran's enlistment examination was 
negative for elevated cholesterol but did show the existence 
of the veteran's heart murmur.  The Board finds that the 
presumption of soundness attaches with regard to elevated 
cholesterol, however, not with regard to her heart murmur.  
The heart murmur was recorded in the examination report when 
the veteran was accepted for service.  § 3.304(b) (1998).

As is noted above, there is evidence in the record, in the 
form of the VA examiner's opinion that the veteran's elevated 
cholesterol is a genetic disorder that pre-existed the 
veteran's service and was merely manifested during service in 
the form of elevated cholesterol readings.  Although not 
noted on the examination for entrance into service, all of 
the competent evidence is to the effect that the 
hypercholesterolemia is of a type that is genetic and existed 
prior to service.  The Board finds, upon analysis of the VA 
examiner's opinion that the evidence is "clear and 
unmistakable," thus rebutting the presumption of soundness.  
See Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

Therefore, the Board finds that the veteran's 
hypercholesterolemia and functional heart murmur pre-existed 
service.

Aggravation

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1998).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service or during peacetime service after 
December 31, 1946.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.306(b) (1998).

The Board finds that the evidence does not show aggravation 
of the veteran's heart murmur or hypercholesterolemia.  That 
is the record does not show a permanent increase in the 
severity of these conditions during service.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991); See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table) (establishing service connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability); see also 38 
U.S.C. § 1153; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) 
(presumption of aggravation is not applicable unless the 
preservice disability underwent an increase in severity 
during service); 38 C.F.R. § 3.306(a), (b) (1998).


Heart Murmur

The evidence shows that the veteran's heart murmur was noted 
during her entrance examination and found to be functional.  
In late 1964, the evidence shows the veteran was evaluated 
for the murmur as well as chest pain.  The results of that 
evaluation are not completely of record, but the initial 
diagnosis was heart disease of unknown etiology manifested by 
heart murmur and abnormal electrocardiogram.  The remaining 
active duty service medical records and even the reserve duty 
service medical records fail to show complaint, findings, or 
diagnoses of any increase in heart disease.  After the 1964 
increase in symptomatology there is a complete lack of 
medical evidence for over twenty years.  The only competent 
medical evidence of record regarding whether the veteran's 
heart murmur underwent an increase during service are those 
provided by the VA cardiologists in 1997.  Neither of those 
cardiologists found her pre-existing aortic valve disease to 
have been aggravated.

While the veteran did experience chest pain and was evaluated 
during 1964, her heart murmur was not aggravated.  Temporary 
or intermittent flare-ups during service of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to the symptoms, is worsened.  Hunt, supra.  
The medical evidence of record clearly states that the 
veteran's heart murmur did not worsen during service.

The only evidence that the veteran's heart murmur was 
aggravated during service consists of the statements of the 
veteran and V.J.  Neither of whom is competent to provide a 
medical opinion or diagnosis.  Grottveit, at 93.

Hypercholesterolemia

With regard to the veteran's preexisting hypercholesterolemia 
the competent medical evidence does not show that either the 
underlying genetic predisposition towards elevated 
cholesterol levels or the elevated cholesterol levels 
themselves underwent an increase in severity or accelerated 
during service.  The only competent medical evidence that 
addresses the issue of an increase in severity consists, 
again, of the VA cardiologists' opinions.  Those opinions 
were strongly negative. 

A manifestation of the veteran's hypercholesterolemia was the 
xanthelasmas on the veteran's left upper and lower eyelids.  
Neither was noted on the veteran's entrance examination or on 
any medical record during the veteran's entire term of 
service.  Several examinations noted the veteran skin to be 
normal. The veteran has testified that they were discussed at 
the physical evaluation board in early 1965.  The initial VA 
examination in March 1970 noted normal eyelids.  While the 
veteran is not competent to diagnose or relate these to any 
particular disorder, she would be competent to provide 
evidence on the occurrence of observable symptoms during and 
following service.  See Savage, at 495.

Review of the medical opinions concerning the veteran's 
xanthelasmas reveals that while they are most likely 
secondary to the veteran's hypercholesterolemia, they are not 
indicative of an increase in the underlying disease or 
disorder.  Review of the October 1997 VA examiner's opinion 
reveals that at least 50 percent of cases of xanthelasmas are 
seen in people with normal lipids.  Therefore, although her 
xanthelasmas may be secondary to her hypercholesterolemia, 
there is no evidence that they are indicative of any increase 
in the underlying preexistent disease.  

Absent competent medical evidence of an increase in the 
underlying preexistent disease, the Board finds that the 
veteran's claim of entitlement to service connection for 
hypercholesterolemia is not well grounded.

The current state of the evidence reveals that the coronary 
artery disease and xanthelasmas are related to the veteran's 
hypercholesterolemia.  Because the underlying condition is 
not service connected the veteran is not entitled to service 
connection for the diseases on a secondary basis.  However, 
the Board is obligated to examine whether the veteran is 
entitled to service connection on a direct basis.

The veteran's coronary artery disease did not manifest itself 
until many years after the veteran's period of active 
service.  Review of the medical evidence by the VA 
cardiologists found that the hypercholesterolemia was a 
significant and contributing risk factor for the development 
of coronary artery disease, but the disease was not 
manifested until many years after service.  The in service 
abnormal findings related to the veteran's heart murmur--not 
coronary artery disease--two separate diseases or disorders.  
There is thus no evidence of coronary artery disease during 
service or within any applicable presumptive period.  See 
38 C.F.R. § 3.307, 3.309 (1998).  In addition, there is no 
competent medical evidence of a nexus between the current 
coronary artery disease and any incident or occurrence during 
the veteran's active service.  A claim of service connection 
for coronary artery disease on a direct basis is not well 
grounded.

Similarly xanthelasmas were not reported until June 1990, 
long after service.  The veteran's testimony suggests that 
xanthelasmas of her left upper and lower eyelid were present 
during her medical evaluation board in 1964.  However, the 
service medical records report no findings referable to this 
condition.  The report of the VA eye examination in March 
1970 shows that she had normal eyelids.  The veteran would 
not be competent to diagnose this condition in herself, and 
there is no other evidence of the condition in service.  
Since the xanthelasmas were not shown until long after 
service, they could not serve to show aggravation of the pre-
existing elevated cholesterol. 

Under the circumstances, service connection may not be 
granted applying the "benefit of the doubt" rule because 
the evidence is not in relative equipoise.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 

Analysis - Diabetes Mellitus

The threshold question with regard to the veteran's diabetes 
mellitus is whether the veteran has presented a well-grounded 
claim. 

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required.  

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders, and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1998).

With regard to the veteran's diabetes mellitus, the Board 
again finds the claim to be not well grounded.  The evidence 
shows the veteran is currently diagnosed with diabetes 
mellitus, thus satisfying the first prong of the test for the 
submittal of a well-grounded claim.  

There is evidence of a diagnosis of "latent diabetes 
mellitus" in 1964 while the veteran was undergoing testing 
for her heart murmur.  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).

Diabetes mellitus is a chronic disease for purposes of 
presumptive service connection, and therefore, if the disease 
entity had been adequately established during service, the 
subsequent manifestation in 1990 of diabetes mellitus would 
have been service-connected without the need for nexus 
evidence.  38 C.F.R. § 3.309(a).  Although the diagnosis of 
"latent diabetes mellitus" was made in service.  This 
finding does not establish the presence of diabetes mellitus.  
The VA endocrinologist concluded that this finding did not 
serve to establish the presence of diabetes mellitus in 
service.  No other evidence supportive of such a diagnosis or 
establishment of the disease entity during service has been 
submitted.  The current state of the evidence does not 
establish the disease entity during service.  Therefore 
competent evidence of a nexus between the current diagnosis 
and service is necessary.

With regard to any etiological link or nexus between the 
inservice diagnosis and the veteran's current diabetes 
mellitus, it is well settled that in its decisions, the Board 
may not rely upon its own unsubstantiated medical opinion.  
Allday v. Brown, 7 Vet. App. 517 (1995); Traut v. Brown, 6 
Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The only competent medical opinion concerning the 
relationship between the in service diagnosis of "latent 
diabetes mellitus" and the veteran's current disease, is 
that of the VA endocrinologist in September 1997.  He noted 
that the veteran developed adult onset diabetes on or around 
1990.  And unequivocally stated that there "is no 
relationship between the adult onset diabetes in 1990 and a 
diagnosis of latent diabetes while in the military without 
any evidence supporting such a diagnosis."  In the face of 
such an opinion, and in the absence of any competent medical 
evidence supporting service connection, the Board cannot find 
a plausible claim of service connection for diabetes mellitus 
has been submitted.  Accordingly, the claim is not well 
grounded and must be denied.

Conclusion

The only evidence that supports a connection between the 
veteran's current aortic valve replacement and heart murmur 
with service; the veteran's coronary artery disease and 
hypercholesterolemia with service; or the veteran's diabetes 
mellitus with service is the veteran's own statements.  The 
Court has held that, where a question is factual in nature, 
e.g., whether an incident or injury occurred in service, 
competent lay testimony, including the veteran's solitary 
testimony, may constitute sufficient evidence to establish a 
well grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well-
grounded.  See Grottveit, at 93.

Because the veteran's claims for service connection for heart 
disease, including a functional heart murmur and coronary 
artery disease, diabetes mellitus, and elevated cholesterol 
are not well grounded, VA is under no duty to further assist 
her in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a). The Board further finds that the veteran has not 
indicated the existence of any post service medical evidence 
that has not already been obtained that would well ground her 
claim.  38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 
131 F.3d 1483 (Fed.Cir. 1997).  The Board's decision serves 
to inform the veteran of the kind of evidence that would be 
necessary to make her claim well grounded.


ORDER

The claims of entitlement to service connection for heart 
disease, including a functional heart murmur and coronary 
artery disease, diabetes mellitus, and elevated cholesterol 
are denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 


